


110 HR 6904 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2008-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6904
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2008
			Ms. Hooley (for
			 herself and Mr. Wu) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 1706 NW 24th Avenue in Portland, Oregon, as the Vera
		  Katz Post Office.
	
	
		1.Vera Katz Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 1706 NW 24th Avenue in Portland, Oregon, shall be known and
			 designated as the Vera Katz Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Vera Katz
			 Post Office.
			
